Citation Nr: 0621894	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  02-01 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for low back strain 
with an L-3 osteophyte formation, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for neck strain with 
degenerative disc disease and osteophyte formation, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO increased the 
ratings for low back strain to 20 percent and for neck strain 
to 10 percent.  In September 2001, the veteran alleged that 
his disabilities were more severe than rated.

The veteran argues that his current disability rating is 
incorrect because of a technical error during the processing 
of his claim.  He alleges that, in a February 1995 rating 
decision, the RO evaluated his low back disability as 10 
percent disabling.  Consequently, he claims that the increase 
applied in the March 2001 rating decision, coupled with the 
initial 10 percent rating, should raise his combined 
disability rating to 40 percent.  The Board notes that the RO 
originally evaluated back pain as a noncompensable 
disability, and a noncompensable rating was in effect from 
February 1995 until April 2000.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

In April 2000, an examination of the veteran's cervical and 
lumbosacral spine was within normal limits aside from 
evidence of crepitus of the cervical spine.  The veteran had 
full range of motion with some discomfort during movement.  
June 2000 x-rays revealed minimal spurs of the lumbosacral 
spine and abnormal alignment of the cervical spine, but were 
otherwise unremarkable.  The physician attributed back pain 
to moderately severe traumatic arthritis.  

During a September 2000 VA examination, the veteran described 
neurogenic claudication.  On examination, there was evidence 
of paravertebral muscle spasm and slightly diminished 
reflexes.  Range of motion of the cervical spine was 32 
degrees flexion, 40 degrees extension, 30 degrees left 
lateral bending, 36 degrees right lateral bending, and 55 
degrees rotation.  Range of motion of the lumbosacral spine 
was 80 degrees flexion, 22 degrees extension, 30 degrees left 
lateral bending, 18 degrees right lateral bending, and 45 
degrees rotation.  Magnetic resonance imaging (MRI) of the 
veteran's cervical spine revealed degenerative disc disease 
at the C5-C6 level, a disc bulge that extended to the left 
neural foramen, and mild C5 retrolisthesis.  An MRI of the 
veteran's lumbar spine revealed mild degenerative disc 
disease and facet arthropathy.  

In October and November 2001, the veteran averred that low 
back pain had worsened in the three or four months prior to 
the examination.  The veteran was ambulatory but walked with 
evident difficulty.  

During a February 2003 VA examination, the veteran described 
continuous pain on a level of four to ten out of ten.  He 
additionally complained of fatigue, generalized weakness, and 
lack of endurance secondary to spinal pain.  The veteran 
walked with guarded movements and an unsteady gait, 
occasionally used a cane for support, and had an abnormal 
posture with mild loss of lumbar lordotic curve.  Cervical 
range of motion was 25 degrees flexion, 20 degrees extension, 
25 degrees lateral bending, 15 degrees right rotation, and 20 
degrees left rotation.  Lumbosacral range of motion was 35 
degrees flexion, 20 degrees extension, 22 degrees right 
lateral bending, 25 degrees left lateral bending, 45 degrees 
right rotation, and 50 degrees left rotation. 

In September 2003, the veteran began consultations with 
Michael Dykes, M.D., in relation to epidural injections for 
back and neck pain.  Diagnoses included spinal stenosis and 
radiculopathy of the cervical spine attributable to a 
herniated disc at the C5-C6 level.  During related treatment, 
the veteran complained of joint pain, stiffness, and 
swelling, as well as muscle pain, cramps, and weakness that 
affected his coordination and capacity to ambulate normally.  
Lumbar spine range of motion was 20 degrees flexion, 5 
degrees extension, and 10 degrees lateral bending.  There was 
evidence of paraspinal muscle spasm of the neck.  

During an April 2004 VA examination, cervical range of motion 
was 30 degrees extension, 30 degrees flexion, 40 degrees 
lateral flexion, and 55 degrees rotation.  Lumbosacral range 
of motion was 80 degrees flexion, 20 degrees extension, 40 
degrees lateral flexion, and 20 degrees rotation.  The 
examiner noted that the veteran could only walk a few yards 
and perform limited repetitive motion (one or two times) 
before he experienced pain.  

Medical evidence of record indicates that the veteran has 
experienced a worsening of his disability since both the date 
of his claim for increased ratings and the March 2001 rating 
decision.  Specifically, beginning in February 2003, the 
veteran exhibited restricted motion, functional loss, and 
other symptoms sufficient to warrant higher ratings for both 
neck and back pain.  Despite that evidence, the veteran has 
not received notice of the evidence needed to demonstrate the 
effective date of any applicable increase.  

In August 2003, the Board remanded the veteran's appeal for 
additional medical development.  The Board specifically 
ordered that a VA examiner comment on the frequency and 
length of incapacitating episodes.  There is no evidence that 
either examiner reviewed that factor during the April 2004 
examinations.  A remand by the Board confers on the veteran 
the right to compliance with the remand orders as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, when the RO fails to comply with the directives 
included in a prior remand, the matter must be remanded again 
for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence needed to 
establish the effective date of an award, 
and afford him an opportunity to submit 
additional evidence.  

2.  Return the veteran's claims file to 
the VA examiner who examined the veteran 
in April 2004 to describe the frequency 
and length of incapacitating episodes, if 
any.  If the examiner is not available or 
determines that another VA examination is 
necessary, schedule an appropriate 
examination.  The veteran's claims file 
must be available to the examiner in 
conjunction with the examination.  All 
opinions expressed must be supported by a 
complete rationale.

3.  Review the case on the basis of any 
additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

